Motion by appellant for a stay of all proceedings in the action, pending appeal, granted on condition that appellant perfect the appeal and be ready to argue or submit the appeal at the December Term, beginning November 28, 1960. The appeal is ordered on for said term. The record and appellant’s brief must be served and filed on or before November 18, 1960. Appellant’s time to answer the complaint is extended until 10 days after the entry of the order determining the appeal. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.